DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendment filed on 01/07/2021 amending claims1, 4, 9, 12, 17 and 20. Claims 5 and 13 are cancelled. Claims 1-12 and 14-20 are presented to be examined upon their merits.
Response to Arguments
	With respect, references in determining obviousness are not read in isolation but for  what they fairly teach in combination with prior art as a whole thus patent assignee’s reference-by-reference attack on prior art to demonstrate non-obviousness is not persuasive. Furthermore, references are evaluated by what they suggest to one versed in the art, rather than there specific disclosure in as much as  references may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)
 In this case Royyuru suggests a second channel that is different from a first channel. The Applicant’s Specification discloses that the second channel can be output from a value-added service application programming interface from the cloud-based payment services system [see specification, ¶0006]. The Specification also describes that the first channel can comprise a payment verification channel from the cloud-based payment services system to a financial institution [Specification, ¶0006].  The broadest reasonable interpretation of a channel is a path through which information flows from one device to another. Physically, a channel is a device that links or facilitates electronic transfer of digital information.  Royyuru discloses communication links (or channels) which may be used to facilitate communication between various components of the system [see Royyuru, e.g. networks FIG. 1 (120) (125), ¶0025 and esp., ¶0045-Royyuru suggests various networks may include dedicated links (channels) which may be used to connect various devices]. In regards to the second channel comprising a payment verification, Royyuru discloses implementation of post-transaction VAS (e.g, receipt, warranty, product registration, etc., see FIG. 5].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, where the Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Thus the term “correlate” in claims 1  and throughout the Applicant’s claims seem to be used by the claim(s)  to mean “compare,” while the accepted meaning is “associate” or (connection), The term is indefinite because it does not seem that the specification clearly redefine the term. Moreover, if the Applicant is meaning to use the plain definition of “correlate”, it is not clear what is the distinguishing difference the Applicant is trying to convey from that of the previous term “associate”. These terms under the broadest reasonable interpretation seem to connote the same thing.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over ROYYURU (US 20130080219) in view of KR1011954045B1. Royyuru in view of ‘045 has been previously discussed in the Office Action dated 10/27/2020. 
The Applicant has newly amended claims 1,  to recite,

” 	receive, via the communications module [[and]] in a second channel that is different from the first channel, and from the cloud-based payment services system, a set of detailed transaction information associated with the first transaction different from the set of transaction information, the set of detailed transaction information associated with a second unique identifier comprising a merchant identifier, wherein the received set of detailed transaction information includes a timestamp;
 correlate the received set of standard transaction information and the received set of detailed transaction information to a particular transaction based on a relationship between the first and second unique identifiers…”

The rejection using Royyuru in view of ‘045 is maintained. Royyuru suggests a second channel  that is different from a first channel. The Applicant’s Specification discloses that the second channel can be output from a value-added service application programming interface from the cloud-based payment services system [see specification, ¶0006]. The Specification also describes that the first channel can comprise a payment verification channel from the cloud-based payment services system to a financial institution [Specification, ¶0006].  The broadest reasonable interpretation of a channel is a path  through which information flows from one device to another. Physically, a channel is a device that links or facilitates electronic transfer of digital information.  Royyuru discloses several communication links (or channels) which may be used to facilitate communication between various components of the system [see Royyuru, e.g. networks FIG. 1 (120) (125), ¶0025 and esp., ¶0045- discloses that various networks may include dedicated links (channels) which may be used to connect various devices]. In regards to the .

 



























Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692